                Case 2:19-cv-01587-JLR Document 21 Filed 10/23/20 Page 1 of 7




 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9

10          NATIONAL UNION FIRE                               CASE NO. C19-1587JLR
            INSURANCE COMPANY OF
11          PITTSBURGH, PA,                                   ORDER DENYING MOTION
                                                              FOR SUMMARY JUDGMENT
12                                 Plaintiff,                 AND ORDER TO SHOW CAUSE
                    v.
13

14          EXPEDITORS INTERNATIONAL
            OCEAN, INC.,
15
                                   Defendant.
16
                                       I.       INTRODUCTION
17
            Before the court is Defendant Expeditors International Ocean, Inc.’s motion for
18
     partial summary judgment. 1 (See Mot. (Dkt. # 12); see also Reply (Dkt. # 16).) Plaintiff
19

20          1
              The court acknowledges that Expeditors International Ocean, Inc. alleges that it is “not
     a proper party to this action” and that Expeditors International of Washington, Inc. should be the
21
     named defendant in this action. (See Mot. at 2.) For purposes of Defendant’s motion for partial
     summary judgment, however, the court refers to Defendant Expeditors International Ocean, Inc.
22   and non-party Expeditors International of Washington, Inc. collectively as “Expeditors.” The


     ORDER - 1
                Case 2:19-cv-01587-JLR Document 21 Filed 10/23/20 Page 2 of 7




 1   National Union Fire Insurance Company of Pittsburgh, PA (“National Union”) opposes

 2   the motion. (See Resp. (Dkt. # 14).) The court has considered the motion, the parties’

 3   submissions in support of and in opposition to the motion, the relevant portions of the

 4   record, and the applicable law. Being fully advised, the court DENIES Expeditors’

 5   motion for partial summary judgment without prejudice to Expeditors’ ability to re-raise

 6   the motion after National Union has had an opportunity to conduct discovery and

 7   ORDERS National Union to show cause why this case should not be dismissed.

 8                                     II.    BACKGROUND

 9          This is a breach of contract and negligence action related to damage to a cargo

10   shipment that occurred during a shipment from Tanjung Pelepas, Malaysia to Kobe,

11   Japan in August 2018. (See Am. Compl. (Dkt. # 4) ¶¶ 5-9. 2) National Union is a cargo

12   insurer subrogated to the rights of non-party Amway Japan G.K. (“Amway”). (Id. ¶ 1.)

13   Amway and its shipper and consignor, Technocom Systems SDN BHD (“Technocom”),

14   contracted with Expeditors for the carriage of a container of atmosphere air purifiers from

15   Malaysia to Japan via the issuance of sea waybill No. 612639706 (the “Sea Waybill”) to

16   Technocom on August 18, 2018. (See Gillespie Decl. (Dkt. # 12) ¶ 3, Ex. 1 at 5 (“Sea

17

18   court addresses Defendant Expeditors International Ocean, Inc.’s claim that it is not a proper
     defendant in this action in its order to show cause, below. See infra § III.B.
19
            2
              The court is aware of the general rule that unverified allegations in pleadings do not
20   themselves create genuine disputes of material fact on summary judgment. See Moran v. Selig,
     447 F.3d 748, 759 (9th Cir. 2006); James v. FPI Mgmt., Inc., No. C18-0998RSM, 2019 WL
     6468552, at *2 (W.D. Wash. Dec. 2, 2019) (“[A] plaintiff cannot rely on the allegations of its
21
     unverified complaint to create genuine disputes of material facts.”). However, the court relies on
     the pleadings solely to provide background details about this lawsuit and not as substantive
22   evidence in support of the cross-motions for summary judgment.


     ORDER - 2
                Case 2:19-cv-01587-JLR Document 21 Filed 10/23/20 Page 3 of 7




 1   Waybill”).) National Union alleges that the cargo was delivered to Expeditors in good

 2   condition and then subsequently water damaged during shipment to Japan. (Am. Compl.

 3   ¶¶ 6-8.)

 4                                       III.   ANALYSIS

 5   A.     Motion for Partial Summary Judgment

 6          In the current motion, Expeditors alleges that it is entitled to limit its liability for

 7   any damage that occurred during the shipment pursuant to Expeditors’ standard terms and

 8   conditions (the “Terms and Conditions”), which Expeditors claims are incorporated into

 9   the parties’ agreement via the Sea Waybill. (See Mot. at 1, 7-9, 12-13; see also Gillespie

10   Decl. ¶ 3, Ex. 1 at 6-24 (“T&C”).) National Union opposes Expeditors’ motion on the

11   merits (see Resp. at 7-13), but also argues that the court should defer or deny Expeditors’

12   motion pursuant to Federal Rule of Civil Procedure 56(d) because Expeditors’ failed to

13   adequately disclose its limitation of liability defense and the Terms and Conditions,

14   which has allegedly prevented National Union from conducting discovery on this issue

15   (see id. at 5-7); Fed. R. Civ. P. 56(d). Accordingly, National Union requests 60 days to

16   take discovery on the limitation of liability issue presented by Expeditors’ motion. (See

17   Resp. at 5-7.)

18          The court agrees with National Union that additional time for discovery is

19   warranted. Under Rule 56(d), if the nonmoving party “shows by affidavit or declaration

20   that, for specified reasons, it cannot present facts essential to justify its opposition, the

21   court may: (1) defer considering the motion or deny it; (2) allow time to obtain affidavits

22   or declarations or to take discovery; or (3) issue any other appropriate order.” Fed. R.


     ORDER - 3
              Case 2:19-cv-01587-JLR Document 21 Filed 10/23/20 Page 4 of 7




 1   Civ. P. 56(d). A Rule 56(d) “continuance of a motion for summary judgment for

 2   purposes of discovery should be granted almost as a matter of course unless the non-

 3   moving party has not diligently pursued discovery of the evidence.” Burlington N. Santa

 4   Fe R.R. Co. v. The Assiniboine & Sioux Tribes of the Fort Peck Reservation, 323 F.3d

 5   767, 773-74 (9th Cir. 2003) (internal quotation marks and citations omitted).

 6          The court concludes that National Union is entitled to additional time to take

 7   discovery related to Expeditors’ limitation of liability defense. Counsel for National

 8   Union states that “National Union did not know until the filing of this motion that the

 9   issue of the [limitation of liability defense] was an issue in this case.” (See Reno Decl.

10   (Dkt. # 15) ¶ 17.) The record supports that claim. The answer pleads only a boilerplate

11   limitation of liability affirmative defense. (See Ans. (Dkt. # 11) at 4, ¶ 15 (“The extent of

12   plaintiff’s recoverable damages, if any, is limited by contract and statute.”).) Expeditors

13   did not produce the Terms and Conditions in its initial disclosures, despite Rule 26’s

14   requirement that a party produce any document that it “may use to support its claims or

15   defenses.” Fed. R. Civ. P. 26(a)(1)(A)(ii); (Reno Decl. ¶ 7, Ex. 4). And although the

16   parties’ joint status report listed the “[n]ature and extent of damages” as one of the

17   relevant categories of discovery, Expeditors did not offer any specifics about the

18   contractual limitation of liability issue in that status report. (See JSR (Dkt. # 9) at 2.)

19          The court acknowledges that National Union’s showing regarding what relevant

20   evidence it believes it might discover is rather vague. (See Resp. at 6 (“Discovery on

21   those [limitation of liability] issues would have required, for example, depositions of the

22   cargo shipper in Malaysia, the consignee in Japan, an expert report on Malaysian


     ORDER - 4
               Case 2:19-cv-01587-JLR Document 21 Filed 10/23/20 Page 5 of 7




 1   maritime law, or at a minimum, interrogatories and requests for production directed to

 2   Expeditors locally on the issue of the package limitation defense.”), 9-11 (arguing that

 3   National Union should be entitled to discovery information about contractual agreements

 4   between Amway’s parent company and Expeditors).) The problem, however, is that

 5   National Union has not been able to take any discovery on the limitation of liability issue

 6   because Expeditors did not adequately disclose it. National Union’s response identifies a

 7   list of sources from which it believes it might obtain relevant discovery on this issue.

 8   (See id. at 6, 9-11.) Affording National Union an opportunity to discover information

 9   from those sources is preferable to deciding Expeditors’ motion on a record that could be

10   incomplete. Further, the court notes that the parties recently stipulated to extend the case

11   schedule in this matter. (See Stip. Mot. (Dkt. # 18).) As a result of the parties’

12   stipulation, the discovery deadline in this case is not until November 22, 2021, dispositive

13   motions are not due until December 21, 2021, and trial in this matter is not until March

14   21, 2022. (See Am. Sched. Order (Dkt. # 20) at 1-2.) Thus, granting National Union’s

15   request for an additional 60 days for discovery will not meaningfully impact the schedule

16   in this matter.

17          Finally, the court concludes that denying Expeditors’ motion without prejudice to

18   refiling it after National Union has been afforded sufficient time to conduct discovery is

19   preferable to deferring ruling on the motion. See Fed. R. Civ. P. 56(d) (noting that the

20   court may “defer considering the motion or deny it”). If the parties uncover relevant

21   information during discovery, that information will likely impact the parties’ arguments

22   on the limitation of liability issue. Thus, both parties should be afforded an opportunity


     ORDER - 5
                Case 2:19-cv-01587-JLR Document 21 Filed 10/23/20 Page 6 of 7




 1   to re-brief these issues as necessary after additional discovery. Accordingly, the court

 2   DENIES Expeditors’ motion for partial summary judgment without prejudice to

 3   Expeditors’ ability to re-file the motion after the lapse of 60 days from the filing date of

 4   this order.

 5   B.       Order to Show Cause

 6            In its motion, Defendant Expeditors International Ocean, Inc. alleges that

 7   Expeditors International of Washington, Inc. should be the named defendant in this

 8   action. (See Mot. at 2.) In a footnote in its response, National Union “thanks Expeditors

 9   for its clarification” and advises the court that “the error will be corrected shortly.”

10   (Resp. at 1 n.1.) Thus, it appears that the parties agree that this case is proceeding against

11   the wrong defendant. To date, however, neither party has taken any action to bring

12   Expeditors International of Washington, Inc. into this litigation. (See generally Dkt.)

13            Accordingly, the court ORDERS National Union to show cause within 14 days of

14   the filing date of this order why this case should not be dismissed. Although Defendant

15   Expeditors International Ocean, Inc. need not respond to the order to show cause, given

16   that the parties appear to agree that Expeditors International of Washington, Inc. should

17   be the named defendant, the court encourages the parties to cooperate in resolving this

18   issue.

19                                    IV.    CONCLUSION

20            For the reasons set forth above, the court DENIES Expeditors’ motion for partial

21   summary judgment (Dkt. # 12) without prejudice to refiling the motion after the lapse of

22   60 days from the filing date of this order. The court also ORDERS National Union to


     ORDER - 6
              Case 2:19-cv-01587-JLR Document 21 Filed 10/23/20 Page 7 of 7




 1   show cause within 14 days of the filing date of this order why this case should not be

 2   dismissed for failure to name the proper defendant.

 3          Dated this 23rd day of October, 2020.

 4

 5                                                    A
                                                      JAMES L. ROBART
 6
                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 7
